


110 HR 2734 IH: Tax Increase Prevention Act of

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2734
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Walberg (for
			 himself, Mr. Aderholt,
			 Mr. Akin, Mrs. Bachmann, Mr.
			 Barrett of South Carolina, Mr.
			 Bartlett of Maryland, Mr.
			 Bilbray, Mr. Bilirakis,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Blunt,
			 Mr. Boozman,
			 Mr. Brady of Texas,
			 Mr. Buchanan,
			 Mr. Burton of Indiana,
			 Mr. Camp of Michigan,
			 Mr. Campbell of California,
			 Mr. Cantor,
			 Mr. Carter,
			 Mr. Chabot,
			 Mr. Cole of Oklahoma,
			 Mr. Conaway,
			 Mrs. Cubin,
			 Mr. Culberson,
			 Mr. David Davis of Tennessee,
			 Mr. Davis of Kentucky,
			 Mr. Mario Diaz-Balart of Florida,
			 Mrs. Drake,
			 Mr. Duncan,
			 Ms. Fallin,
			 Mr. Feeney,
			 Mr. Flake,
			 Mr. Forbes,
			 Mr. Fortuño,
			 Mr. Franks of Arizona,
			 Ms. Foxx, Mr. Gallegly, Mr.
			 Garrett of New Jersey, Mr.
			 Gingrey, Mr. Gohmert,
			 Mr. Goodlatte,
			 Mr. Heller of Nevada,
			 Mr. Hensarling,
			 Mr. Hoekstra,
			 Mr. Jones of North Carolina,
			 Mr. Jordan of Ohio,
			 Mr. King of Iowa,
			 Mr. Kingston,
			 Mr. Kline of Minnesota,
			 Mr. Knollenberg,
			 Mr. Lamborn,
			 Mr. Lewis of California,
			 Mr. Linder,
			 Mr. Mack, Mr. Manzullo, Mr.
			 McCarthy of California, Mr. McCaul of
			 Texas, Mr. McHenry,
			 Mr. Gary G. Miller of California,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Paul, Mr. Pence, Mr.
			 Pearce, Mr. Pitts,
			 Mr. Poe, Mr. Price of Georgia,
			 Mr. Radanovich,
			 Mr. Rogers of Michigan,
			 Mr. Roskam,
			 Mr. Ryan of Wisconsin,
			 Mr. Sali, Mr. Sensenbrenner, Mr. Sessions, Mr.
			 Shadegg, Mr. Simpson,
			 Mr. Smith of Nebraska,
			 Mr. Souder,
			 Mr. Wamp, Mr. Weldon of Florida,
			 Mr. Wilson of South Carolina, and
			 Mr. Lincoln Diaz-Balart of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To make the Economic Growth and Tax Relief Reconciliation
		  Act of 2001 and certain other tax benefits permanent law.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Increase Prevention Act of
			 2007.
		2.Tax relief made
			 permanent
			(a)Economic
			 growth and tax relief reconciliation act of 2001Title
			 IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 is hereby repealed.
			(b)Income tax rates
			 on dividends and net capital gainSection 303 of the Jobs and
			 Growth Tax Relief Reconciliation Act of 2003 is hereby
			 repealed.
			(c)Deduction for
			 state and local sales taxesParagraph (5) of section 164(b) of
			 the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (I).
			(d)Deduction for
			 tuition and related expensesSection 222 of such Code is amended by
			 striking subsection (e).
			(e)Increased
			 expensing for small business
				(1)Dollar
			 limitationParagraph (1) of
			 section 179(b) of such Code (relating to dollar limitation) is amended by
			 striking $25,000 ($125,000 in the case of taxable years beginning after
			 2006 and before 2011) and inserting $125,000.
				(2)Increase in
			 qualifying investment at which phaseout beginsParagraph (2) of
			 section 179(b) of such Code (relating to reduction in limitation) is amended by
			 striking $200,000 ($500,000 in the case of taxable years beginning after
			 2006 and before 2011) and inserting $500,000.
				(3)Inflation
			 adjustmentsSection 179(b)(5)(A) of such Code (relating to
			 inflation adjustments) is amended by striking and before
			 2011.
				(4)Revocation of
			 electionSection 179(c)(2) of such Code (relating to election
			 irrevocable) is amended by striking and before 2011.
				(5)Computer
			 softwareClause (ii) of
			 section 179(d)(1)(A) of such Code is amended by striking and before
			 2011.
				(f)Research
			 credit
				(1)In
			 generalSection 41 of such Code is amended by striking subsection
			 (h) (relating to termination).
				(2)Conforming
			 amendmentParagraph (1) of
			 section 45C(b) of such Code is amended by striking subparagraph (D).
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 amounts paid or incurred after December 31, 2007.
				(g)Effective
			 dateExcept as provided in subsection (f), the amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			3.Sense of the
			 congress regarding simplifying the federal income tax system
			(a)FindingsThe Congress finds that—
				(1)the average time
			 burden for all taxpayers filing a Form 1040 Federal income tax return is 30
			 hours,
				(2)more than 6 in 10
			 Americans now hire someone to help prepare their tax returns every year,
			 and
				(3)the hundreds of
			 billions of dollars spent each year complying with the Federal tax system could
			 be used more efficiently by families and businesses to grow the Nation's
			 economy and create jobs.
				(b)Sense of
			 congressIt is the sense of the House of Representatives that the
			 Committee on Ways and Means should report legislation on or before December 31,
			 2008, to simplify the Federal income tax system, ensuring that the system is
			 equitable, economically efficient, simple, transparent and administrable,
			 without raising tax rates.
			
